Citation Nr: 0808515	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-11 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 
2005, for the grant of service connection for diabetes 
mellitus, type II.

2.  Entitlement to an effective date earlier than April 8, 
2005, for the grant of service connection for hypertensive 
cardiovascular disease; status post cardiomyopathy.  


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from April 1964 until April 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that a May 2005 rating decision granted 
entitlement to service connection for diabetes mellitus, type 
II on a presumptive basis for herbicide exposure.  Later, a 
October 2005 rating decision granted entitlement to service 
connection for hypertensive cardiovascular disease; status 
post cardiomyopathy secondary to the veteran's service-
connected diabetes mellitus, type II.  An effective date of 
April 8, 2005, was assigned for both awards.  The veteran 
subsequently perfected an appeal as to the effective dates 
for both grants of service connection.

In August 2007 the veteran submitted additional post-service 
private treatment records dated in September 2006 without a 
waiver of RO consideration.  Some of these records are also 
foreign language documents that have not been translated.  In 
this regard, the Court has held that when the Board considers 
additional evidence without remanding the case to the RO for 
initial consideration, the appellant is denied a "review on 
appeal."  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  However, in the present case, the additional private 
treatment records submitted by the veteran are dated 
subsequent to his assigned effective date of April 2005, the 
date the veteran filed his initial claim, and thus cannot 
serve as a basis for an earlier effective date.  For this 
reason, the Board may proceed with appellate consideration 
without a waiver or translation at the present time. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam in the 
Vietnam era and separated from active duty in April 1966.  

2.  His initial claim seeking service connection for diabetes 
mellitus and a cardiac condition was received on April 8, 
2005, more than one year after the effective date of 
liberalizing legislation authorizing presumptive service 
connection for Type II diabetes in Vietnam veterans based on 
exposure to herbicides.

3.  Service connection for diabetes mellitus, type II was 
granted in a May 2005 rating decision and an effective date 
of April 8, 2005 was established. 

4.  Service connection for hypertensive cardiovascular 
disease; status post cardiomyopathy as secondary to the 
service connected diabetes mellitus, type II was granted in 
an October 2005 rating decision and an effective date of 
April 8, 2005 was established. 

5.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for diabetes mellitus, type II or 
hypertensive cardiovascular disease, status post 
cardiomyopathy prior to the veteran's claim filed on April 8, 
2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 8, 
2005, for the grant of service connection for diabetes 
mellitus, type II have not been met.  38 U.S.C.A. §§ 5101(a), 
5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.114, 3.151, 3.157, 3.155, 3.400, 3.816 (2007).

2.  The criteria for an effective date earlier than April 8, 
2005, for the grant of service connection for hypertensive 
cardiovascular disease; status post cardiomyopathy have not 
been met.  38 U.S.C.A. §§ 5101(a), 5103(a), 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.114, 3.151, 3.155, 3.157, 
3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
earlier than April 8, 2005, for the grant of service 
connection for diabetes mellitus, type II and  hypertensive 
cardiovascular disease, status post cardiomyopathy because 
the evidence shows he was diagnosed and treated for those 
conditions prior to that date.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2007).  

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 
(2006); see also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I);  Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II);  Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  See 38 C.F.R. § 3.816(b)(1) 
(2007).  Covered herbicide diseases include Type 2 Diabetes 
[also known as type II diabetes mellitus or adult-onset 
diabetes)].  38 C.F.R. § 3.381(b)(2).

Under 38 C.F.R. § 3.816, there is a limited exception to the 
statutory provisions governing the assignment of effective 
dates for Vietnam veterans who have a covered herbicide 
disease.  See 38 C.F.R. § 3.816.   

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam era.  He was 
discharged from active duty in April 1966 and has been 
diagnosed with diabetes mellitus, type II.  Therefore, the 
veteran is a "Nehmer class member" within the meaning of 38 
C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" 
[i.e., diabetes mellitus] within the meaning of 38 C.F.R. § 
3.816(b)(2).  However, assignment of an earlier effective 
date under 38 C.F.R. § 3.816 is not possible here, for the 
reasons discussed below.

In the present case, the veteran was not denied compensation 
for diabetes mellitus between September 25, 1985, and May 3, 
1989.  Likewise, he did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang v. Secretary of Veterans Affairs, 
312 F.3d 1368 (Fed. Cir. 2002).  Nor did he submit a claim of 
service connection for diabetes mellitus within one year of 
his separation from service in April 1966.  

When the requirements under 38 C.F.R. § 3.816(c)(1) and 
38 C.F.R. § 3.816(c)(2) have not been met, as is the case 
here, the effective date of the award shall be determined in 
accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. 
§ 3.816(c)(4).

The provisions of 38 C.F.R. § 3.114, implementing 38 U.S.C.A. 
§ 5110(g), state in pertinent part:

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of a liberalizing regulation, or 
at the request of the claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the liberalizing provisions.  38 C.F.R. § 3.114(a)(1) 
(2007).

If a claim is reviewed on the initiative of VA more than one 
year from the effective date of a liberalizing regulation, 
benefits may be authorized for a period of 1 year prior to 
the date of the administrative determination of entitlement.  
38 C.F.R. § 3.114(a)(2) (2007).

If a claimant requests review of his claim more than one year 
from the effective date of the liberalizing regulation, 
benefits may be authorized only for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (2007).

The Board will now address the liberalizing law at issue in 
the present case.  In this regard, the Agent Orange Act of 
1991, Public Law No. 102-4, codified at 38 U.S.C.A. § 1116 
(West 1991) and effective on February 6, 1991, liberalized 
the requirements for a grant of service connection in 
specific cases.  The Agent Orange Law, in effect, liberalized 
the law and created a presumption of service connection for 
veterans exposed to certain herbicides who developed diseases 
many years after service.   As stated above, that presumption 
was extended to diabetes mellitus, type II effective May 8, 
2001.

However, the Board finds that an earlier effective date is 
not warranted under 38 C.F.R. § 3.114.  In McCay v. Brown, 
106 F.3d 1577, 1580 (Fed. Cir. 1997), the Federal Circuit 
discussed the application of 38 U.S.C.A. § 5110(g) and 38 
C.F.R. § 3.114.  The Federal Circuit stated, "the statutory 
authority to grant benefits one year prior to 'the date of 
the claim or administrative determination of entitlement' can 
only refer to those cases in which the veteran had previously 
filed a claim which had been decided against the veteran."  
Id. at 1580 (emphasis added).  The Federal Circuit further 
noted that the purpose of section 5110(g) was to provide a 
one-year grace period, such as that allowed after service 
discharge or death, following the enactment of liberalizing 
laws for potential beneficiaries who would otherwise be 
penalized by not filing prompt post-enactment claims.  Id. 

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court noted that when there has been an intervening 
liberalization of law that creates a new basis of entitlement 
to a benefit, an otherwise previously and finally denied 
claim may be readjudicated de novo on the same factual basis 
as the previously denied claim, and that the authority for 
such readjudication is 38 U.S.C. § 5110(g) and its 
implementing regulation, 38 C.F.R § 3.114.  Id. at 5 (citing 
Spencer v. Brown, 4 Vet. App. 283 (1993) aff'd 17 F.3d 368 
(Fed. Cir. 1994)) (emphasis added).

Given the foregoing, 38 C.F.R. § 3.114 only applies in cases 
in which the claim was denied prior to the issuance of the 
liberalizing law or VA issue.  In this case, a previous claim 
for diabetes mellitus was not denied prior to the veteran's 
filing of his claim in April 2005.  Accordingly, an earlier 
effective date is not warranted pursuant to 38 C.F.R. § 
3.114.

Next, 38 C.F.R. § 3.400 provides that where the claim is 
received more than one year following service separation, as 
here, the effective date of an award is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).  

As previously stated, the veteran failed to submit a claim of 
entitlement to service connection for diabetes mellitus, type 
II within one year from his separation from active duty.  
Therefore, assignment of an effective date back to the day 
following discharge is not possible.  Instead, the 
appropriate effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2007).  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007).  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

Here, the RO received the veteran's application for 
compensation for diabetes mellitus on April 8, 2005.  Thus, 
that date serves as the date of claim.  Although the evidence 
of record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that the April 8, 2005, 
date selected by the RO is the earliest possible effective 
date.  The reason for this is that, if the entitlement arose 
prior to April 8, 2005, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after April 8, 2005, would not 
entitle the veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
prior to April 8, 2005, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2007).

After reviewing the record, the Board concludes that there is 
no document submitted prior to April 8, 2005, indicating an 
intent to pursue a claim of entitlement to service connection 
for diabetes mellitus.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's April 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for diabetes mellitus.  38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993).  

As the veteran's service-connected hypertensive 
cardiovascular disease, status post cardiomyopathy was 
granted secondary to his diabetes mellitus, type II and the 
claim for this disability was also not made until April 8, 
2005, for all the same reasons, it has been appropriately 
assigned an effective date of April 8, 2005.

In making the above determinations, the Board has considered 
the veteran's statements regarding the onset of his diabetes 
mellitus, type II and hypertensive cardiovascular disease, 
status post cardiomyopathy.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board finds that the veteran's statements are probative 
of the determination of the date of onset for his diabetes 
mellitus, type II and hypertensive cardiovascular disease, 
status post cardiomyopathy.  However, it is the receipt of 
the claim for service connection that is dispositive here.

In sum, the presently assigned effective date of April 8, 
2005, is appropriate and there is no basis for an award of 
service connection for diabetes mellitus, type II or 
hypertensive cardiovascular disease; status post 
cardiomyopathy prior to that date.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran 
submitted several post-service private treatment records, a 
copy of his service medical and personnel records, and 
statements in support of his claim, including two letters 
from his parents.  In addition, the appellant was afforded a 
VA medical examination in September 2005.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date earlier than April 8, 2005 for the grant of 
service connection for diabetes mellitus, type II is denied.

An effective date earlier than April 8, 2005 for the grant of 
service connection for hypertensive cardiovascular disease; 
status post cardiomyopathy is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


